DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 45 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 45 is directed to an apparatus whereas the original claims were directed to a method.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 45 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 28, 38-39, 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (US 2016/0361142) in view of Sabilla et al. (US 2016/0038258).

Tong shows a method of manufacturing customized ceramic labial/lingual orthodontic brackets by additive manufacturing, said method comprising measuring dentition data of a profile of teeth of a patient ([0147]); based on the dentition data, creating a three-dimensional computer-assisted design 3D CAD model of the patient's teeth ([0147]), and saving the 3D CAD model ([0147]); designing a virtual 3D CAD bracket structure model for a single labial or lingual bracket structure based upon said 3D CAD model ([0148]); importing data related to the 3D CAD bracket structure model into an additive manufacturing machine ([0144]), wherein the 3D CAD bracket structure model includes data defining a plurality of retentive structures in a base of the bracket (base of the bracket has retentive structures seen in the Figures, particularly 7A for instance), and wherein each retentive structure is a three-dimensional figure with a positive draft angle greater than 0 (Fig. 7A for instance); and directly producing the bracket with the additive manufacturing machine by layer manufacturing from an inorganic material including at least one of a ceramic, a polymer- derived ceramic, and a polymer-derived metal ([0144] and [0159], 3D printing).  With respect to claim 12, wherein the 3D CAD bracket structure model includes data defining a contour of a surface of a base of the bracket ([0148]).  With respect to claim 28, wherein each retentive structure has a cross-section that is generally trapezoidal, and having a neutral plane oriented toward a tooth structure or surface that is wider than a base plane oriented toward a bracket body (Fig. 7A-D show the cross section in this manner). With respect to claim 38, wherein the bracket is made of an inorganic material with at least one component selected from a group of materials including an oxide ceramic, a nitride ceramic, a carbide ceramic, Aluminum Oxide (A1203), Zirconium Oxide (ZrO2), Alumina-toughened Zirconia (ATZ), Zirconia-toughened alumina (ZTA), Lithium disilicate, Leucite silicate and Silicon Nitride. ([0159], zirconia is equivalent to zirconium oxide).  With respect to claim 39, wherein the 3D CAD bracket structure model includes data defining a mesial-distal or horizontal slot adapted to receive an archwire, a vertical slot adapted to receive at least a portion of the archwire within a middle third of the bracket, or both (see the Figures for various mesial-distal or vertical slot configurations).  With respect to claims 42-44, the Office takes official notice that providing a finer resolution to result in a product that most closely matches that of the computer design is a well known choice in the art.
However, Tong fails to show a wall at the base of the bracket around the plurality of retentive structures configured to at least partially contact the tooth surface and extend further from the base of the bracket than at least some of the plurality of retentive structures.
Sabilla similarly teaches a dental bracket with retentive structures that further includes a wall at the base of the bracket around the plurality of retentive structures configured to at least partially contact the tooth surface and extend further from the base of the bracket than at least some of the plurality of retentive structures (Fig. 5B and 21 for instance which show the wall and at least the first and second retentive structures on the left being of different heights).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tong’s bracket by including the wall and varying heights as taught by Sabilla in order to improve aesthetics, further enhance the bonding strength by more naturally following the contour of the tooth.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Tong in view Sabilla as applied to claim 1 above, and further in view of Choi (US 2015/0037747).
Tong/Sabilla discloses the device as previously described above, but fails to show wherein each retentive structure is a three-dimensional figure selected from a group of three-dimensional figures including semi-lunar cones, full-circle cones, squares, retentive lattices, and or meshes (instead showing rectangles as seen in Fig. 7A-D for instance since they are of a constant width that extend across the base of the bracket).  
Choi similarly teaches a dental bracket having a patterned base with lattice, circle, square, or rectangular figures that may be undercut and therefore have a positive draft angle greater than 0 degrees ([0066]; [0016]; Fig. 1-4).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tong’s bracket base by substituting the lattice, circle, or square shapes for the rectangular shape as taught by Tong/Sabilla in order to utilize known alternative bracket base shapes in the art for providing superior adhesive strength between the orthodontic bracket and teeth.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Sabilla as applied to claim 1 above, and further in view of Lopes (US 2017/0135787).
Tong/Sabilla discloses the device as previously described above, but fails to show the 3D printing uses a slurry based process including at least one of lithography-based manufacturing, inkjet printing, slip casting, laser lithography additive manufacturing, direct light processing, and selective laser melting.
Lopes similarly teaches a method of 3D printing brackets wherein the brackets are printed using a slurry based process including a lithography-based manufacturing (“SLA”; [0068]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tong/Sabilla’s method by substituting the printing method as taught by Lopes in order to utilize known alternative 3D printing for producing a functional bracket in the dental art.

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Sabilla as applied to claim 28 above, and further in view of Andreiko (US 6,190,165).
Tong/Sabilla discloses the device as previously described above, but fails to show with respect to claims 31-32, wherein at least some neutral planes are not parallel to the base plane such that an overall pattern of the retentive structures is generally contoured to a shape of a tooth surface to which it is to be bonded; with respect to claim 33, wherein at least some neutral planes are further contoured to a shape of a tooth surface to which it is to be bonded.
Andreiko similarly teaches an orthodontic bracket having retentive features on the base wherein at least some neutral planes are not parallel to the base plane such that an overall pattern of the retentive structures is generally contoured to a shape of a tooth surface to which it is to be bonded and wherein at least some neutral planes are contoured to a shape of a tooth surface to which it is to be bonded (see 112 rejection above; Fig. 1, 3-4 for instance show the varying planes and their relation to the different base planes, all while following the contour of the tooth).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tong/Sabilla’s base by substituting the retentive features as taught by Andreiko in order to provide a stronger adhesion to the tooth, such as through increased surface area and matching shape.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant arguments with respect to the newly amended wall and varying height of retentive structures has been addressed with the Sabilla reference as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772